Title: Lucy Brockenbrough to James Madison, 24 July 1831
From: Brockenbrough, Lucy
To: Madison, James


                        
                            
                                My Dear Sir
                            
                            
                                
                                    University
                                
                                 July 24t 31
                            
                        
                        
                        Nothing but an unwillingness to intrude upon your goodness, and to disturb the quiet of your mind has
                            prevented my writing to you some days ago, but seeing the state of my husbands feelings and suffering as I have done for
                            the last week I am compelled to lay before you sir as Rector of this institution the shameful
                            and unjust proceedings of the last board of visitors, with regard to my husband. They met and
                            without assigning any cause, have turned him out of the Proctors Office, and in his stead have put Mr John Carr, a young
                            man without a family,) already in the public pay (and have given him a Salary of 1000 dollars p anun and a house, making
                            his income about 1200 or upwards a year, this for performing the duties which Mr B performed for 500 and afterwards Mr B
                            and Mr Wertenbaker together for 800. But mark me beside this, the only disagreeable duty;
                            the only, one which Mr B ever complained of, Mr Carr also refused to perform,) which is to visit
                            the student Dormitories) in consequence of which they have taken it off; and added 200 more to the Salary you recollect my
                            good sir that these menial services were added to my husbands duties in 1829 and when you gentlemen thought proper to take them off in 1830, 300 hundred dollars was taken off with
                            it, and given to the assistant Proctor, false so called, for in truth he never assisted the Proctor at all—but was
                            assistant Chairman, but be this as it may, is all this compatible with justice—was it too much to expect my dear sir of
                            the visitors that so faithful a discharge of duty should have been differently rewarded, was it too much to expect that
                            the visitors would at least hav[e] made his situation equal by the exchange, even if they thought it a condecension to consult with on the subject—and thereby have soothed his feelings which I
                            assure you have been most deeply wounded, he did not expect such treatment at the hands of the visitors; who ought to have
                            known something of his indefatigable exerti[ons] to promote the interest of this institution, and who ought to know that
                            he has always doubled his own trouble to save the institution expence—You know my good sir who
                            came here in 1819 when this place was almost a wilderness, and struggled with all the difficulties attendant on rearing so
                            many buildings in a country place with so few facilities, who it was that in 1822 almost lost his hearing entirely, on a
                            trip to the [ ] to benefit this institution, but it would take a volume and be too great a tax upon your goodness to
                            enumerate the thousand acti[ons] of a similar nature which he has done at the risk of his own fortune and health, to
                            benefit this institution—This is a strange mysterious proceeding, and one which I am sure would nev[er] have occurred
                            my dear sir had you been present, if as I believe the visitors were led to some chang[e] by some complainant) who has not
                            ventured to com[e] out) and thereby give Mr B an opportunity of vindicating himself, I am sure had you been here you would
                            have taken some other plan for the prosecution of it—it is strange extremely strange that the
                            visitors should complain of the poverty of the institution, when they can give one ma[n] 500 hundred dollars to keep the
                                observatory key and another 200 hundred for writing as their secretary for about ten
                            days—now my dear sir, we are not yet so reduced nor is Mr B so old and infirm as to ask a pension at the hands of the public, all he asks is a just reward
                            for services rendered, but is it not evident that he has had the duties of two men to perform
                            and that for half pay, if Mr Carrs office be necessary, with the additional salary I, do not
                            wish or expect any change in the decision of the board, but I was determined that you as an honest highminded, liberal,
                            and enlighted and benevolent, Virginian should be fully acquainted with the proceedings of
                            these men) for I will not give them a better name), it is true they give him the privilages) a mighty one it is) to set
                            up a book store within the precincts, limiting to 15 p cent—on the cost when now at this very time before Mr B has been
                                Officially informed of the changes—Mr McKenie has taken a list of text books gone to the
                            North to lay in books determining to under sell any one who may set up—making you see my husbands situation here one
                            altogether dependent on chance—is this not too hard after the duties of Proctor have been rendered comparitavely light by
                            his exertion to remove him with a large family of Eight helpless children, and put in his place a young man whose
                            qualifications have at least to be tried, and that with an additional salary, will the legislature, will you sir as Rector
                            of this institution submit to such things, no I trust a liberal and enlighted public will arise and show their indignation
                            by removeing the evil, wherever it may exist—I doubt very much my dear sir if Mr B were allowed keep a book of private
                            transactions, as the Professors do, I doubt if he would not have been the last Officer, here, dismissed; that is upon principles of justice and not family
                                feeling I have no wish to injure any one, far from it my religion teaches me otherwise, but when I recollect that
                            the prime of his life whose duty it is to provide for me and my eight helpls children has been solely devoted to the
                            interest of this institution, and who has ever avoided giving the visitors a moments trouble, but always trusted to their
                            sense of justice and honour, I am overwhelmed I am confound[ed] I do not wish to work upon your feelings by a detail of
                            the many domestic distresses which this decision of the board is likely to produce in a large family like mine—but in
                            conclusion I will you my dear sir it is not likely injure Mr B in his attempts to get into other business, for it cannot
                            be supposed we can support a large family upon the Patrons fees—I know that my husbands integrity stands unimpeachable—but will not the public think there must have been some flagrant fault to have produced such unheard of injustice or will
                            some kind friend come out [ ] the publick and expose the views of some who are concerned with this institution and thereby
                            remove the only draw back to the success and prosperity of it: but rest assured my dear sir, that whilst the honest and noble are prevented by infirmity and other cares from attenindy to its interests,
                            and only the artful, and intriguing, are sent here, we must ever go wrong. I must conclude my venerated and kind sir by
                            asking your forgiveness for long intruding on your patience, and trust you will reflect that I am wife to one of kindest
                            and best of husbands and to see him injured is the greatest anguish I could be called to endure—with sincere wishes for
                            happiness and health, and piece to be yours and Mrs Madis[ons] lot through a long life is the sincere pray[er] of your
                            though unknown friend
                        
                        
                            
                                Lucy Brockenbroug[h]
                            
                        
                    